Citation Nr: 0932489	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  08-11 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
bilateral pes cavus with metatarsalgia and callosities, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable increased rating for 
service-connected bilateral hearing loss, currently evaluated 
as noncompensable (0 percent disabling).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from December 1967 to December 
1969, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The Veteran's PTSD is shown to be productive of 
complaints of symptoms that include anger, intrusive 
thoughts, and occasional suicidal ideation without intent, 
but not occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  

2.  The Veteran's service-connected bilateral pes cavus with 
metatarsalgia and callosities, are productive of bilateral 
moderately severe foot injuries, but not unilateral acquired 
claw foot with all toes tending to dorsiflexion, limitation 
of dorsiflexion at the ankle to a right angle, shortened 
plantar fascia, and marked tenderness under the metatarsal 
heads.  

3.  The Veteran's service-connected bilateral hearing loss is 
productive of no more than level II hearing in his left ear, 
and no more than level II hearing in his right ear.  


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.130, Diagnostic Code 9411 (2008).  

2.  The criteria for separate ratings of 20 percent, and no 
more, for pes cavus with metatarsalgia and callosities, left 
foot, and pes cavus with metatarsalgia and callosities, right 
foot, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.59, 
4.71a, Diagnostic Codes 5278, 5284 (2008).  

3.  The criteria for a compensable evaluation for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The Veteran asserts that he is entitled to an increased 
rating for service-connection post-traumatic stress disorder, 
currently evaluated as 30 percent disabling.  

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1 (2008), the medical evidence shows that he began 
receiving treatment for psychiatric symptoms in 1996, for 
complaints that included depression and anger, and 
assessments that included depression, dysthymia, and PTSD.  
Beginning in 2002, he is shown to have received ongoing 
treatment for psychiatric symptoms, with medications that 
included Trazodone, and with GAF scores ranging between 51 
and 71.  

In May 1996, the RO granted service connection for PTSD, 
evaluated as 10 percent disabling.  The Veteran appealed, and 
in 2003 the Board increased his evaluation to 30 percent.  
There was no appeal, and the Board's decision became final.  
See 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2007).  

In July 2007, the Veteran filed a claim for an increased 
rating.  In October 2007, the RO denied the claim. The 
Veteran has appealed.  

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  

Under DC 9411, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; or mild memory loss (such 
as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  

GAF scores ranging from 71 to 80 indicates that if symptoms 
are present, they are transient and expectable reactions to 
psychological stressors, or no more than slight impairment in 
social, occupational, or school functioning.  Scores ranging 
from 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See Quick Reference to the Diagnostic Criteria from DSM-IV at 
47 (American Psychiatric Association 1994) ("QRDC DSM-IV").  

Although some of the Veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The relevant medical evidence dated during the appeal period 
consists of VA reports, dated between July 2006 and 2007.  
See 38 C.F.R. § 3.400(o)(2) (2008).  

VA progress notes, dated in February and December of 2006 and 
September 2007, show the following: the Veteran was using 
Trazodone.  He reported that his mood was fairly good/good, 
and that he didn't have nightmares or cold sweats.  He 
reported sleeping 5 to 6 hours per night with use of 
Trazodone and feeling rested.  He denied flashbacks, but had 
some intrusive thoughts of Vietnam.  

On examination, mood was euthymic, with appropriate affect.  
He was alert and oriented times three, with no audio/visual 
hallucinations.  Thoughts were goal-directed, and there were 
no paranoid or grandiose delusions.  He denied suicidal or 
homicidal ideation.  The Axis I diagnosis was PTSD, and the 
Axis V diagnoses were GAF scores of 61 (February and December 
of 2006) and 71 (September 2007), providing evidence against 
this claim.  

In addition, a November 2006 VA progress note shows that the 
Veteran stated that he wanted a complete examination, and 
that he had "no specific complaints", providing, the Board 
finds, more evidence against this claim as the Veteran 
himself has difficulties citing problems associated with PTSD 
at this time.   

On examination, he was alert and oriented times three, 
cooperative, and responsive.  He appeared to use normal 
judgment in problem solving and had adequate insight into his 
health issues.  There was no GAF score.  

A VA PTSD examination report, dated in August 2006, shows 
that the Veteran reported that he was doing "fair, I 
guess," but that his wife had significant health issues that 
worried him.  He denied having nightmares, but reported 
intrusive thoughts twice per week.  He said that he got 
startled easily, and usually sat facing the door in 
restaurants.  He stated that he had been married 39 years, 
and that he was employed for the last eight years, where he 
had been "written up, but not apparently for anything 
related" to PTSD.  

On examination, he was casually groomed and fully 
cooperative.  He displayed significant anxiety and dysphoria.  
Mood was characterized by anxiety and depression.  Rate and 
rhythm of speech was within normal limits.  Affect was 
appropriate to content.  Thought processes and associations 
were logical and tight.  There was no loosening of 
associations, and no confusion.  Memory was grossly intact.  
He was oriented in all spheres.  He did not report 
hallucinations, delusional material, or suicidal or homicidal 
ideation.  Insight and judgment were adequate.  The Axis I 
diagnosis was PTSD, and the Axis V diagnosis was a GAF score 
of 55.  The examiner stated that the Veteran had anxiety and 
depression secondary to his wife's health issues.  He 
characterized the Veteran's symptoms as "mild," with no 
evidence of an expected marked change in the next 6 to 12 
months, no evidence that his symptoms precluded employment, 
and no impairment in thought processing or communication, 
providing highly probative evidence against this claim.  

A VA PTSD examination report, dated in August 2007, shows 
that the Veteran reported that his functioning was "pretty 
fair," but that people got on his nerves, and that he was 
able to do his work, although he had to hold his temper.  He 
denied nightmares.  He stated that he only got four hours of 
sleep per night because he had to take care of his wife.  He 
reported intrusive thoughts that occurred about 24 times a 
year, and an occasional flashback.  He occasionally got 
startled, or "hit the ground."  He continued to work at his 
job, where he has been for ten years, with expected 
retirement in nine months.  He spent almost all of his time 
with his wife, and did no other socializing.  

On examination, he was casually groomed and fully 
cooperative.  He appeared fatigued.  Rate and rhythm of 
speech was normal.  There was some dysphoria.  Affect was 
appropriate to content.  Thought processes and associations 
were logical and tight.  There was no loosening of 
associations, and no confusion.  Memory was grossly intact.  
He was oriented in all spheres.  He did not report 
hallucinations, or delusional material.  He reported 
occasional suicidal ideation, without intent, and he denied 
homicidal ideation.  Insight and judgment were adequate.  The 
Axis I diagnosis was PTSD, and the Axis V diagnosis was a GAF 
score of 55.  The examiner noted that his symptoms were 
"mild," with no evidence of an expected marked change in 
the next 6 to 12 months, or preclusion of activities of daily 
living, no evidence that his symptoms precluded employment, 
and no impairment in thought processing or communication.  

After reviewing the totality of the evidence, the Board finds 
that a rating in excess of 30 percent is not warranted for 
the veteran's PTSD.  In this regard, there is insufficient 
evidence of such symptoms as flattened affect; irregular 
speech; difficulty in understanding complex commands; 
impairment of short- and long-term memory; and impaired 
abstract thinking, nor are the other PTSD symptoms shown to 
have resulted in such impairment.  The VA progress notes show 
that the Veteran was found to deny flashbacks, but to have 
some intrusive thoughts of Vietnam, that he was alert and 
oriented times three, had no audio/visual hallucinations, 
that thoughts were goal-directed, that there were no paranoid 
or grandiose delusions, and that he denied suicidal or 
homicidal ideation.  In addition, the August 2006 and August 
2007 VA examination reports contain nearly identical 
findings, to include normal rate and rhythm of speech, 
logical and tight thought processes and associations, grossly 
intact memory, being oriented in all spheres, and adequate 
insight and judgment, with no hallucinations, delusional 
material, or homicidal ideation.  There was one report of 
occasional suicidal ideation, which was without intent.  
Overall, his GAF scores have ranged from 55 to 71.  To the 
extent that the GAF scores of 55 indicate the presence of 
moderate symptoms, see QRDC DSM-IV, the Board finds that when 
these scores are read in context with the findings in those 
reports, as well as the other medical evidence of record, 
this evidence is insufficient to warrant an increase in the 
Veteran's rating.  For example, he appears to have maintained 
employment with the same employer since he filed his claim 
(with reported expected retirement in about April 2008), and 
both of the VA examination reports specifically characterized 
the Veteran's symptoms as "mild."  

In summary, the Veteran's symptoms are not shown to be 
sufficiently severe to have resulted in occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, and the Board has determined that 
the preponderance of the evidence shows that the veteran's 
PTSD more closely resembles the criteria for not more than a 
30 percent rating.  The Board therefore finds that the 
evidence does not show that the Veteran's symptoms are of 
such severity to approximate, or more nearly approximate, the 
criteria for an evaluation in excess of the currently 
assigned 30 percent under DC 9411.  See 38 C.F.R. § 4.7.  

With regard to the claim for an increased rating for service-
connected bilateral pes cavus with metatarsalgia and 
callosities, in May 1970, the RO granted service connection 
for this disability, evaluated as 10 percent disabling.  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).  

In July 2007, the Veteran filed a claim for an increased 
rating.  In October 2007, the RO denied the claim.  The 
Veteran has appealed.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  Use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2008).  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
dorsiflexion of the ankle is from 0 to 20 degrees.  Normal 
plantar flexion of the ankle is from 0 to 45 degrees.  

The only relevant medical evidence is a VA foot examination 
report, dated in September 2007, which shows that the Veteran 
complained of foot pain.  He also reported having balance 
problems, which the examiner stated were "possibly related 
to his back and legs as well as his feet."  He reported 
using orthotics, and not having any relevant surgery.  

On examination, he was able to heel and toe walk with some 
difficulty, mainly due to balance problems.  There was 
tenderness under the MTP's (metatarsophalangeal joints) 
bilaterally, and the bilateral heels, but no calluses.  His 
toes moved freely without pain, and were without deformity.  
The ankles had 10 degrees of dorsiflexion, and 20 degrees of 
plantar flexion.  The heels were in valgus.  He had increased 
arches, greater on the right.  X-rays were noted to show 
bilateral pes cavus with high arches and some midfoot 
degenerative change in the talonavicular and navicular 
cuneiform areas.  The diagnosis was bilateral cavus feet with 
metatarsalgia and midfoot degenerative disease.  

Under 38 C.F.R. § 4.71a, DC 5284, a moderately severe foot 
injury is rated as 20 percent disabling.

The Board finds that a rating of 20 percent under DC 5284 is 
warranted.  The evidence shows that the Veteran has claw 
foot, with midfoot degenerative changes, and some tenderness 
under the metatarsal heads.  His ankles are shown to have 
significant limitation of motion, i.e., half of less of 
normal.  See 38 C.F.R. § 4.71, Plate II.  He is shown to have 
balance problems, which the examiner indicated are 
"possibly" related, at least in part, to back and/or legs.  

When read in context, the examiner did not clearly dissociate 
the Veteran's balance difficulties from his feet symptoms.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  In 
addition, the VA examination report indicates that the 
Veteran had abnormal weightbearing, and "functional 
limitations on standing and walking."  However, these 
limitations are not further described.  

Therefore, affording the Veteran the benefit of all doubt, 
the Board finds that the evidence is at least in equipoise, 
and that the criteria for a separate 20 percent evaluation 
for each foot under DC 5284 have been met.  

Under DC 5278, a 30 percent evaluation is warranted for 
bilateral acquired claw foot with all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads, or, unilateral acquired claw foot 
with marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, 
marked varus deformity.  

Under 38 C.F.R. § 4.71a, DC 5284, a severe foot injury is 
rated as 30 percent disabling.  

In this case, the evidence shows that the Veteran has 
bilateral claw foot, with midfoot degenerative changes, and 
some tenderness under the metatarsal heads.  The evidence 
does not show that the Veteran has all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, marked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities, or marked varus deformity.  In 
addition, the findings for either foot are not representative 
of a severe foot injury.  Accordingly, the Board finds that 
the criteria for a rating in excess of 20 percent under DC 
5278 and DC 5284 have not been met.   

A higher evaluation is not warranted for functional loss.  
See 38 C.F.R. §§ 4.40 and 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 
56,704 (1998).  In this case, the medical evidence does not 
contain evidence of such symptoms as neurological impairment, 
incoordination (other than a possible loss of balance), loss 
of strength, or any other findings that would support a 
higher rating on the basis of functional loss due to pain.  
The VA examination report indicates that the Veteran had had 
abnormal weightbearing and functional limitations on standing 
and walking.  However, the report states that he did not miss 
work due to his feet, and that he did not have painful 
motion, edema, weakness, or instability.  There is no medical 
evidence showing that the Veteran has such symptoms as muscle 
atrophy, or neurological impairment.  The Board finds that, 
when the ranges of motion are considered together with the 
evidence of functional loss due to left foot and right foot 
pathology, the evidence does not support a conclusion that 
the loss of motion in the left foot, or the right foot, more 
nearly approximates the criteria for a 30 percent rating 
under DC 5278, even with consideration of 38 C.F.R. §§ 4.40 
and 4.45.  

Without taking into consideration all problems cited above, 
there would be no basis for the 20 percent evaluation, let 
alone a higher evaluation. 

With regard to the claim for a compensable increased rating 
for service-connected bilateral hearing loss, in evaluating 
service-connected hearing impairment disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

In August 1976, the RO granted service connection for 
bilateral hearing loss, evaluated as noncompensable.  There 
was no appeal, and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c).  

In July 2007, the Veteran filed his claim.  In October 2007, 
the RO denied the claim.  The Veteran has appealed.  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness. VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.  

The claims file includes VA progress notes which show 
occasional treatment for hearing symptoms, to include a 
hearing aid evaluation in May 2007, during which time the 
Veteran was fitted with hearing aids.  

A VA audio examination report, dated in September 2007, 
contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
40
85
95
LEFT
N/A
15
40
85
95

These results show an average decibel loss of 61 in the right 
ear and 59 in the left ear.  Speech recognition ability was 
94 percent, bilaterally.  

Based on the foregoing, the Board finds that a compensable 
rating for hearing loss is not warranted.  The 2007 test 
results show that the Veteran's hearing in the left ear, and 
the right ear, is consistent with no more than level II 
hearing.  See 38 C.F.R. § 4.85.  As such, a compensable 
rating is not warranted.  Id., Tables VI and VII.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim must be denied.  

In reaching this decision, the Board emphasizes that service-
connected hearing impairment disability ratings are derived 
by a mechanical application of the rating schedule.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board has also considered the adequacy of the Veteran's 
examination, and that an opinion on the effects of hearing 
loss on daily functioning may be required in a case where the 
issue of an extraschedular evaluation has been raised.  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  
However, the evidence does not suggest that an such an 
opinion is warranted in this case.  The evidence, overall, 
strongly suggests that the examination report is adequate in 
evaluating the nature and extent of the Veteran's disability.  
The nature of the Veteran's hearing loss was also addressed 
by the Board at his hearing, and as previously discussed, it 
appears that the Veteran was employed with the same employer 
during the entire appeal period (at least to the extent that 
he has reported that he expected to retire in about April 
2008).  

While the Board would not dispute the fact that the Veteran 
has difficulties with his hearing, the critical question is 
whether the Veteran's hearing impacts his ability to function 
in the workforce.  Based on the testing of the Veteran's 
hearing, and his testimony, the Board can not find that the 
Veteran meets the minimum criteria for a compensable 
evaluation.  Martinak does not provide the basis to obtain 
yet another VA examination in this case, an evaluation that 
would not provide a basis to grant this claim, based on the 
medical evidence and the Veteran's own statements at hearing.   

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  Thus, the Board has 
reviewed the entirety of the disability picture, but finds 
that it is not so exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  A disability rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  

Here, there is no evidence to show, nor has the Veteran 
claimed, that any of the disabilities in issue have prevented 
him from working.  It appears that the Veteran was employed 
with the same employer during the entire appeal period (at 
least to the extent that he has reported that he expected to 
retire in about April 2008).  The Board further notes that 
neither frequent hospitalization nor marked interference with 
employment due to the Veteran's service-connected PTSD, foot 
disabilities, or hearing loss, is demonstrated, nor is there 
any other evidence that these conditions involve such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  For this 
reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.  

It is important for the Veteran to understand that, to the 
extent that the claims have been denied, that the medical 
evidence (overall) in this case, rather than supporting the 
Veteran's statements, provides evidence against his claims, 
clearly outweighing the Veteran's statements regarding the 
nature and extent of his service-connected disabilities.  

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the veteran's evaluations 
should be increased for any other separate period based on 
the facts found during the whole appeal period, other than as 
noted.  The evidence of record from the day the Veteran filed 
the claim to the present supports the conclusion that the 
Veteran is not entitled to additional increased compensation 
during any time within the appeal period.  The Board 
therefore finds that the evidence is insufficient to show 
that the Veteran had a worsening of any of the disabilities 
on appeal such that an increased  rating is warranted, other 
than as noted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 
(2008).  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
Veteran dated in July 2006 (PTSD), and August 2007 (all 
claims).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notices did not discuss the criteria for increased 
ratings, thus, the VCAA duty to notify has not been satisfied 
with respect to VA's duty to notify him of the information 
and evidence necessary to substantiate the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  

Recent court decisions indicate that when VA fails to furnish 
information that is necessary to substantiate the claim 
("Type One error"), such error is presumed prejudicial, and 
requires reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed 
and remanded on other grounds sub nom, Shinseki v. Sanders, 
556 U.S. ___ slip op. (Dec. 8, 2008).  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed, 
some other possible circumstances that could demonstrate that 
VA error did not prejudice the claimant include where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence. 

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as a reasonable 
person could be expected to understand from the notices what 
was needed.  Specifically, the April 2008 Statement of the 
Case listed the relevant criteria for increased ratings.  In 
addition, in June 2008, the RO sent the Veteran a notice in 
compliance with VA's duties as determined in Vazquez-Flores, 
which listed the relevant criteria for increased ratings.  A 
submission from the Veteran's representative, dated in 
December 2008, shows an accurate understanding of the issues.  
In February 2009, the Veteran was afforded a hearing in which 
testimony was taken as to all three issues.  These actions by 
VA indicate that a reasonable person could be expected to 
understand from the notices what was needed.  The actions of 
the Veteran's representative also indicate actual knowledge 
of the right to submit additional evidence and of the 
availability of additional process, and show that the 
Veteran, or those acting on his behalf, have had a meaningful 
opportunity to participate in the development of his claims.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran's service treatment reports, and VA and non-VA 
medical records have been obtained.  The Veteran has been 
afforded examinations.  The appellant and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to assist has prejudiced 
him in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

A rating in excess of 30 percent for service-connected PTSD 
is denied.  

Separate ratings of 20 percent each for service-connected pes 
cavus with metatarsalgia and callosities, right foot, and pes 
cavus with metatarsalgia and callosities, left foot, are 
granted, subject to provisions governing the payment of 
monetary benefits.  

A compensable rating for service-connected bilateral hearing 
loss is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


